PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









In re Application of:
SCHRECK, JOHN, et al.
Application No. 16/411,573
Filed:  May 14, 2019
Attorney Docket No. P280840.US.01 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:





This is a decision on the renewed requests for refund filed May 18, 2022.

The request for refund is GRANTED.

Applicant request a refund of $140.00 for duplicate fees paid January 10, 2022 and January 13, 2022, for the filing of a withdraw from issue.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00, has been refunded to applicant’s credit card on July 21, 2022. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions